Mr. Presiding Justice Barnes delivered the opinion of the court. Abstract of the Decision. 1. Theaters and shows, § 4*—what are requisites of petition for writ of mandamus to compel issuance of permit to exhibit photo-play. To entitle a petitioner to a writ of mandamus to compel the issuance of a permit to exhibit a photoplay, it is merely necessary to aver facts to show that the photoplay met every requisite of the ordinance under which the license was sought and that the license was arbitrarily or capriciously refused. 2. Mandamus, § 190*—when judgment reversed. Where the trial court has disregarded the material issues of fact in mandamus proceedings, the judgment will be reversed.